In an action by a husband against his wife to annul the marriage, the husband appeals from an order of the Supreme Court, Queens County, dated November 9, 1959, which: (1) granted the wife’s motion to modify the final judgment of annulment entered September 11, 1959, on her default in answering, by changing his visitation rights and by directing him to pay her $20 per week for her support; and which (2) granted her other incidental relief. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.